Judgment unanimously affirmed. Memorandum: By pleading guilty after jury selection at his trial, defendant waived his contention that County Court erred in summarily denying his motion challenging the composition of the panel of prospective jurors (see, People v Self, 213 AD2d 998; see also, People v Green, 75 NY2d 902, 904-905, cert denied 498 US 860; People v Cecchini, 58 AD2d 713, 714). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.